Case 6:18-cv-00575-WWB-EJK Document 57 Filed 01/28/20 Page 1 of 2 PageID 353



                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                       ORLANDO DIVISION
                                 Case No.: 6:18-cv-575-ORL-37-TBS

    LARRY RUMBOUGH,

         Plaintiff,

    v.

    BRIGHT HOUSE NETWORKS, LLC,
    CHARTER COMMUNICATIONS, INC.,
    SPECTRUM; CREDIT PROTECTION
    ASSOCIATION, L.P. DOE; AND JOHN
    DOE.


         Defendants.


     DEFENDANT CHARTER COMMUNICATIONS NOTICE OF NO OPPOSITION TO
                    PLAINTIFF’S MOTION TO REMAND1

         COMES NOW, Defendant, Charter Communications, Inc., Spectrum, Doe, and John Doe

(“Charter” or “Defendant” ) by and through undersigned counsel, and files this Notice of No

Opposition to the relief sought in Plaintiff’s Motion to Remand [DE 48]. Defendant has no

objection to the remand of the claim brought under § 559, et seq. (“FCCPA”), the Florida

Consumer Collection Practices Act.



                                                            Respectfully submitted by:

                                                             /s/ Sangeeta Spengler
                                                            SANGEETA SPENGLER ESQ.
                                                            Florida Bar No.: 0186864
                                                            GOLDEN SCAZ GAGAIN, PLLC

1
 A response to the Motion to Remand was due yesterday, however the undersigned personally telephoned the
Court’s Chambers and advised that the undersigned’s office network and server were down due to a power outage
caused by a vehicle hitting a utility pole outside of the office.
Case 6:18-cv-00575-WWB-EJK Document 57 Filed 01/28/20 Page 2 of 2 PageID 354



                                                   201 North Armenia Avenue
                                                   Tampa, Florida 33609-2303
                                                   Phone: (813) 251-5500
                                                   Fax: (813) 251-3675
                                                   spspengler@gsgfirm.com
                                                   Counsel for Defendant

                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on January 28,2020 I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF. I also certify that the foregoing document is being served
this day on all counsel either via transmission of Notices of Electronic Filing generated by
CM/ECF or in some other authorized manner for those counsel or parties who are not authorized
to receive electronically Notices of Electronic Filing.

                                                    /s/ Sangeeta Spengler
                                                   GOLDEN SCAZ GAGAIN, PLLC
                                                   Sangeeta Spengler, ESQ.
                                                   Florida Bar No.: 0186864
